Citation Nr: 0632899	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  04-08 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date prior to April 1, 2003, for 
the grant of service connection and a 10 percent rating for 
degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1974 to February 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  


FINDINGS OF FACT

1.  The veteran's claim for an increased rating for status 
post anterior cruciate ligament reconstruction of the left 
knee, which the RO construed as a claim for service 
connection for degenerative joint disease of the left knee, 
was received by VA on April 25, 2003.

2.  There is no medical documentation of degenerative joint 
disease of the left knee prior to April 1, 2003.


CONCLUSION OF LAW

The criteria for an effective date for the grant of service 
connection and a 10 percent rating for degenerative joint 
disease of the left knee prior to April 1, 2003, have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating for his 
service-connected status post anterior cruciate ligament 
reconstruction of the left knee in the RO's May 2003 "duty 
to assist" letter sent to the veteran, but the veteran was 
not provided with notice of the type of evidence necessary to 
establish an effective date for degenerative joint disease of 
the left knee, the disorder on appeal.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Moreover, regarding 
the claim for an earlier effective date of the award, the 
disposition of this issue is a matter of law.

The claim here adjudicated is a "downstream" issue from a 
grant of service connection.  Grantham v. Brown, 114 F.3d 
1156 (1997).  VA's General Counsel recently held that no VCAA 
notice was required for such "downstream" issues, and that 
a Court decision suggesting otherwise was not binding 
precedent.  VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (May 5, 
2004); cf. Huston v. Principi, 17 Vet. App. 370 (2002).  The 
Board is bound by the General Counsel's opinion.  38 U.S.C.A. 
§ 7104(c) (West 2002); VAOPGCPREC 8-2003; 69 Fed.Reg. 25180 
(May 5, 2004).  Nonetheless, the Board still must consider 
whether appropriate development of the claim has been 
completed.  This opinion was not overturned by a recent 
decision of the United States Court of Appeals for Veterans 
Claims.  See Dingess and Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Moreover, while the RO's initial notice letter 
did not discuss effective dates, to the extent needed 
subsequent notice has been provided.  While the precise order 
may not be ideal, there is no showing that any pertinent 
development or notice has not been provided through the 
statement of the case (SOC).  Thus, the Board may proceed 
without prejudice to the veteran.

II.  Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefore."  38 U.S.C.A. § 5110(a) (West 2002) (emphasis 
added).  

The pertinent implementing regulation provides that for 
direct service connection the effective date will be the day 
following separation from active service or the date 
entitlement arose, if the claim is received within one year 
of separation.  Otherwise, the effective date is the date of 
the receipt of the claim or the date the entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2) (emphasis 
added).  

In 1984, the RO granted service connection for status post 
anterior cruciate ligament reconstruction of the left knee 
and awarded a 20 percent rating, effective February 4, 1984.  
Subsequently, on April 25, 2003, the veteran's representative 
submitted a claim for an increased rating for his service-
connected status post anterior cruciate ligament 
reconstruction of the left knee.  However, although an August 
2003 rating decision continued the 20 percent rating for 
status post anterior cruciate ligament reconstruction of the 
left knee, it also granted service connection and awarded a 
10 percent rating for degenerative joint disease of the left 
knee, effective April 1, 2003.  The RO indicated in the 
August 2003 rating decision that a June 2003 VA examination 
disclosed limitation of motion of the veteran's left knee and 
that the effective date of April 1, 2003 was chosen because 
that was the date the medical evidence from the VA Medical 
Center first showed the limitation of motion of the left 
knee.

In November 2003, the veteran filed a Notice of Disagreement 
as to an earlier effective date for the grant of service 
connection and award of a 10 percent rating for degenerative 
joint disease of the left knee.  The veteran's representative 
said in a July 2004 filing that the veteran wanted an earlier 
effective date of January 2000, but neither the veteran nor 
his representative have said why that date should be chosen.  

In January 2004, the RO issued a statement of the case (SOC) 
affirming the April 1, 2003 effective date.  The veteran 
filed his substantive appeal (VA Form 9) in February 2004.

With respect to the evidence, VA outpatient medical records 
dated in January 2000 show the veteran was seen for smoking 
cessation classes and a medical follow-up visit.  Ongoing 
intermittent left knee pain was listed by the examining 
physician as one of his patient assessments, but there is no 
reference in these records to degenerative joint disease or 
limitation of motion of the left knee.  VA outpatient medical 
records dated in April 2003 show the veteran was seen on 
March 31, 2003 and April 1, 2003 for a complaint of left knee 
pain.  A report dated April 8, 2003 of a magnetic resonance 
imaging (MRI) scan shows mild degenerative joint disease at 
the left knee.

Upon a review of the evidence, the Board finds that the 
veteran's entitlement to service connection for degenerative 
joint disease of the left knee arose on April 1, 2003, the 
date of the VA examination which first revealed limitation of 
motion or degenerative joint disease of the left knee.  The 
RO construed the veteran's April 25, 2003 claim for an 
increased rating for the service-connected left knee disorder 
also as a claim for service connection for degenerative joint 
disease of the left knee, and thus, the claim for the issue 
on appeal was submitted on April 25, 2003.

The law is clear that the effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  As such, given that the date the 
veteran's entitlement arose is April 1, 2003 and that the 
claim for service connection was submitted is April 25, 2003 
(which is the later of the two dates), the Board finds that 
the criteria for an effective date prior to April 1, 2003 for 
the grant of service connection and a 10 percent disability 
evaluation for degenerative joint disease of the left knee, 
have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 
2002); 38 C.F.R. § 3.400 (2006).

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  There is 
no provision in the law for awarding an earlier effective 
date based on the veteran's assertion that the disability 
existed before he filed the claim.  Simply stated, the 
veteran must file a claim for service connection in order to 
be awarded service connection for a disability and the date 
the veteran files that claim is normally the date VA 
recognizes the existence of the disorder. The record does not 
include any communication from the veteran or his 
representative received prior to April 25, 2003 that may 
reasonably be construed as an indication that he was seeking 
service connection for the disorder prior to this date.  
Accordingly, the Board cannot assign an effective date prior 
to April 1, 2003 in this case.

The Court has held that where the law and not the evidence is 
dispositive, the Board should deny an appeal because of an 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The veteran 
has failed to allege facts which meet the criteria in the law 
or regulations, and his claim must be denied.

The Board has considered 38 U.S.C.A. § 5107(b).  Section 
5107(b) expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and the claim must be resolved 
in favor of the claimant.  See Massey v. Brown, 7 Vet. App. 
204, 206-207 (1994).  In this case, after reviewing the 
evidence of record, the Board finds that the benefit of the 
doubt rule is not for application.


ORDER

Entitlement to an effective date prior to April 1, 2003, for 
the grant of service connection and a 10 percent rating for 
degenerative joint disease of the left knee, is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


